Citation Nr: 1410887	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 28, 2010, for the grant of service connection for degenerative/arthritic changes, cervical spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S. H.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1992 to February 1993.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection and assigned an initial rating for a cervical spine disability, effective January 28, 2010.

In January 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

At the hearing, the Veteran alleged clear and unmistakable error (CUE) in an August 1993 rating decision which denied service connection for a cervical spine condition.  That decision was subsumed, on appeal, by the Board's April 1998 decision, which also denied the claim.  Thus, the August 1993 RO decision which the Veteran now alleges was clearly and unmistakably erroneous is the same decision which was reviewed by the Board in April 1998.  The August 1993 RO rating decision was subsumed by the April 1998 Board decision.  38 C.F.R. § 20.1104.  The Veteran's assertion should be raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE, rather than by pursuing a claim with the RO for revision of the RO's decision based upon CUE, since the Board's decision subsumed that RO decision. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for a cervical spine condition in February 1993.  That claim was denied in an August 1993 rating decision and the Veteran perfected an appeal to the Board.  In an April 1998 decision, the Board denied the Veteran's appeal.  The Veteran did not file a motion for reconsideration of the Board's decision, or take any other action to affect the finality of the Board's decision; and the Board's decision became final.

2.  The Veteran claim to reopen his previously denied claim for service connection for a cervical condition was received at the RO on January 28, 2010.  Service connection was subsequently granted, effective January 28, 2010.  

3.  There was no informal or formal claim, or written intent to file a claim, for service connection for a cervical spine condition dated after the April 1998 Board's denial and prior to the January 28, 2010 claim.
 

CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied the Veteran's claim of service connection for a cervical spine condition, is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100(a) (2013). 

2.  The criteria for an effective date earlier than January 28, 2010 for the grant of service connection for degenerative/arthritic changes, cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  

The outcome of an earlier effective date claims rests with evidence which is already in the claims folder, which will be discussed below.  There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  § 3.155.

Further, once a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) ; see also 38 C.F.R. § 3.155(a).  

The Veteran initially filed a claim for service connection for a cervical spine condition in February 1993; it was denied in August 1993.  The Veteran perfected an appeal to the Board, which denied the claim in April 1998.  The Veteran did not file a motion for reconsideration or take any other action to affect the finality of the Board's decision, and it became final.  

There is no formal correspondence from the Veteran concerning the matter of service connection for a cervical spine disorder until January 28, 2010; the date of his claim to reopen the matter of service connection for arthritis of the spine was received at the RO.  In the April 2010 rating action on appeal, the RO granted service connection and assigned an initial rating, effective January 28, 2010, the date of receipt of the claim.  

The record does not reflect that there was a communication between April 1998 and January 28, 2010, which could be construed as a claim to reopen and was not acted upon by VA.  With respect to any medical records dated prior to January 28, 2010, such records may only form the basis of an informal claim for service connection in cases in which service connection had previously been denied on the basis that the disability was not compensable in degree.  This was not the basis of the April 1998 denial.  Service connection was denied because the condition existed prior to service and was not aggravated by service. 

The Veteran argues that the effective date should be February 1993, the date of his initial claim.  That claim was the subject of an August 1993 RO decision, which was itself subsumed by the April 1998 Board decision.  A proper motion for revision of the Board decision based on CUE has not been received.  

For the foregoing reasons, the Board can find no basis to assign an earlier effective than January 28, 2010.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than January 28, 2010 for the grant of service connection for degenerative/arthritic changes, cervical spine is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


